

116 HR 5971 IH: Case Backlog and Transparency Act of 2020
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5971IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Mr. Cárdenas (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration Services and Infrastructure Improvements Act of 2000 to provide for additional rules regarding processing of immigration applications, and for other purposes.1.Short titleThis Act may be cited as the Case Backlog and Transparency Act of 2020.2.PurposesSection 202 of the Immigration Services and Infrastructure Improvements Act of 2000 (8 U.S.C. 1571) is amended—(1)in paragraph (1)—(A)by striking Immigration and Naturalization Service and inserting Department of Homeland Security;(B)by striking current backlog and inserting backlog; and(C)by striking within 1 year after enactment of this Act; and(2)in paragraph (2), by striking Immigration and Naturalization Service and inserting Department of Homeland Security.3.DefinitionsSection 203 of such Act (8 U.S.C. 1572) is amended to read as follows:203.DefinitionsIn this title:(1)Active suspenseThe term active suspense means circumstances in which the Department of Homeland Security cannot adjudicate an immigration benefit application due to factors outside of the Department’s control, including any circumstance in which a visa number is unavailable, or circumstances in which the government is waiting for a response from the applicant or a third government agency. (2)BacklogThe term backlog means the existence of a number of immigration benefit applications that are pending before the Department outside of applicable processing time goals, minus those applications in an active suspense category. The Department cannot assign a processing time goal that is longer than a maximum processing timeframe set forth in section 202 of the American Competitiveness in the Twenty-first Century Act of 2000. Backlog may also be referred to as net backlog. (3)Case complete per hour rateThe term case completion per hour rate refers to the average amount of adjudicative time, as measured in hours, required to complete processing of a particular category of immigration benefit application.(4)Gross backlogThe term gross backlog means the number of immigration benefit applications that are pending before the Department outside of applicable processing time goals, irrespective of whether the applications are in an active suspense category. (5)Immigration benefit applicationThe term immigration benefit application means any application or petition to confer, certify, change, adjust, or extend any status authorized under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) and any other application or petition for an immigration benefit. (6)Processing timeThe term processing time means the time from the filing of an immigration benefit application until the completed processing of that application.(7)Processing time goalThe term processing time goal means the the goal for a processing time established by the Department as an appropriate processing time for an immigration benefit application form type. The Department cannot assign a processing time goal that is longer than a maximum processing timeframe set forth in section 202 of the American Competitiveness in the Twenty-first Century Act of 2000..4.Immigration Services and Infrastructure Improvements AccountSection 204 of such Act (8 U.S.C. 1573) is amended—(1)in subsection (a), by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;(2)in subsection (a)(1), by striking not later than one year after the date of enactment of this Act; (3)in subsection (a)(2), by striking ensure that a backlog does not develop after such date and inserting prevent the recurrence of the backlog after its elimination; and(4)in subsection (b)(1)—(A)by striking Department of Justice and inserting Department of Homeland Security; and(B)by striking Attorney General and inserting Secretary of Homeland Security.5.Reports to CongressSection 205 of such Act (8 U.S.C. 1574) is amended to read as follows:205.Reports to Congress(a)Quarterly report(1)In generalNot later than 90 days after each of the first three quarters of each fiscal year, the Secretary shall publish on the Department’s website and submit to the Committees on the Judiciary, Appropriations, and Oversight and Reform of the House of Representatives, and to the Committees on the Judiciary, Appropriations, and Homeland Security and Governmental Affairs of the Senate, a report concerning the backlog in immigration benefit applications as of the end of that fiscal quarter.(2)Report elementsThe report shall include—(A)the number of pending immigration benefit applications, the net backlog, and the gross backlog; (B)a description of the active suspense categories and the number of cases pending in each category; and(C)the average processing time for each benefit application form type and any change in that time relative to the end of the prior quarter.(b)Annual report(1)In generalNot later than 90 days after the end of each fiscal year the Secretary shall publish on its website and submit to the Committees on the Judiciary, Appropriations, and Oversight and Reform of the House of Representatives, and to the Committees on the Judiciary, Appropriations, and Homeland Security and Governmental Affairs, a report concerning the status of—(A)the Immigration Services and Infrastructure Improvements Account as of the end of the fiscal year, including any unobligated balances of appropriations in the Account; and(B)the backlog in immigration benefit applications as of the end of the fiscal year.(2)Report elementsThe report shall include—(A)an analysis of factors contributing to the net and gross backlogs, including a detailed assessment of the impacts of Department policies on the net and gross backlogs; (B)a description of existing and planned processes for qualitatively and quantitatively assessing the impacts on the net and gross backlogs of Department policies both prior to and following implementation of those policies;(C)an assessment of adherence to processes referenced in subparagraph (B); (D)existing efforts to eliminate the net backlog and minimize the gross backlog; (E)a detailed plan to eliminate the net backlog, to prevent recurrence of the net backlog after elimination, and to minimize the gross backlog;(F)a description of existing and planned quality controls for ensuring fair, accurate, and consistent adjudication of immigration benefit applications;(G)information on Department funding, including—(i)an assessment of how and to what extent funding, both from fee accounts and appropriations, was allocated toward backlog elimination; (ii)the identification of any transfers of funds between fee accounts and between Department components; (iii)description of whether immigration-related fees were used consistent with legal requirements regarding such use; and(iv)an estimate of the amount of appropriated funds that would be necessary to eliminate the net backlog;(H)whether immigration-related questions conveyed by applicants, petitioners, beneficiaries, or authorized representatives to the Department (whether conveyed in person, by telephone, or by means of the Internet) were answered effectively and efficiently;(I)(i)the information referenced under subsection (a)(2) as of the end of the fiscal year; (ii)a description of any changes to processing time goals made in the two years prior to the annual report and how those changes impact calculations of the net and gross backlogs;(iii)processing time goals for each benefit application form type and the percentage of cases for which the Department completed processing within each goal; (iv)State-by-State data on the number of naturalization applications, the number of adjustment of status applications, and the overall number of immigration benefit applications, pending for up to 6 months, 12 months, 18 months, 24 months, 36 months, and 48 months or more; (v)cease completion rates per hour for each benefit application type; (vi)the number of all immigration benefit applications received, and processed, by the Department, both in the aggregate and as disaggregated by benefit application type; and(vii)the approval and denial rates associated with the processed cases referenced under subclause (iv), disaggregated by immigration benefit application type;(J)State-by-State data on—(i)the number of naturalization cases adjudicated in each quarter of each fiscal year; (ii)the average processing time for naturalization applications;(iii)estimated processing times adjudicating newly submitted naturalization applications; and(iv)the additional resources and process changes needed to eliminate the backlog for naturalization adjudications; and(K)a status report on all other immigration benefit application form types, including—(i)applications for adjustments of status to that of an alien lawfully admitted for permanent residence;(ii)petitions for nonimmigrant visas under section 204;(iii)petitions filed under section 204 to classify aliens as immediate relatives or preference immigrants under section 1153 of this title;(iv)applications for asylum under section 208;(v)registrations for temporary protected status under section 244;(vi)applications for employment authorization under section 274A; and (vii)the additional resources and process changes needed to eliminate the backlog for all immigration benefit application form types under this subparagraph.(c)Biennial report(1)In generalNot later than one year after the date on which this section is enacted, and every two years thereafter, the Comptroller General of the United States shall publish on its website and submit to the Committees on the Judiciary, Appropriations, and Oversight and Reform of the House of Representatives, and to the Committees on the Judiciary, Appropriations, and Homeland Security and Governmental Affairs of the Senate, a report concerning the backlog in immigration benefit applications.(2)Report elementsThe report shall include—(A)a description of the status of the net backlog, of the gross backlog, and of the overall number of pending immigration benefit applications; (B)an assessment of factors contributing to the net and gross backlogs, including an analysis of the impacts of Department policies on the net and gross backlogs and an analysis of the Department’s formal processes for qualitatively and quantitatively assessing the impacts of its policies on the net and gross backlogs; (C)an assessment of existing and planned Department efforts to eliminate the net backlog, to prevent recurrence of the net backlog after its elimination, and to minimize the gross backlog;(D)an assessment of existing and planned Department efforts to ensure fair, accurate, and consistent adjudication of immigration benefit applications; and(E)recommendations for more expeditiously processing immigration benefit applications while ensuring fairness, accuracy, and consistency in processing..6.Immigration functions(a)In generalSection 478 of the Homeland Security Act of 2002 (6 U.S.C. 298) is amended to read as follows:478.Sense of Congress regarding immigration servicesIt is the sense of Congress that—(1)the quality and efficiency of immigration services rendered by the Federal Government should be improved after the transfers made by this subtitle take effect;(2)the Secretary should undertake efforts to guarantee that concerns regarding the quality and efficiency of immigration services are addressed after such effective date; and(3)the Secretary cannot assign a processing time goal that is longer than a maximum processing timeframe set forth in section 202 of the American Competitiveness in the Twenty-first Century Act of 2000.(b)Clerical amendmentSection 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended in the table of contents by striking the item relating to section 478 and inserting the following: Sec. 478. Sense of Congress regarding immigration services..